 



Exhibit 10.1
INDEMNITY AGREEMENT
          This Indemnity Agreement, dated as of                     , 2007 is
made by and between Transforma Acquisition Group Inc., a Delaware corporation
(the “Company”), and                     , a director, officer or key employee
of the Company or one of the Company’s subsidiaries or other service provider
who satisfies the definition of Indemnifiable Person set forth below
(“Indemnitee”).
RECITALS
          A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;
          B. The members of the Board of Directors of the Company (the “Board”)
have concluded that to retain and attract talented and experienced individuals
to serve as representatives of the Company and its Subsidiaries and Affiliates
and to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;
          C. Section 145 of the Delaware General Corporation Law
(“Section 145”), empowers the Company to indemnify by agreement its officers,
directors, employees and agents, and persons who serve, at the request of the
Company, as directors, officers, employees or agents of other corporations,
partnerships, joint ventures, trusts or other enterprises, and expressly
provides that the indemnification provided thereby is not exclusive;
          D. The Third Amended and Restated Certificate of Incorporation of the
Company (“Certificate of Incorporation”) provides that the Company shall, to the
fullest extent allowed by Section 145, indemnify all persons whom it may
indemnify pursuant thereto; and
          E. The Company desires and has requested Indemnitee to serve or
continue to serve as a representative of the Company and/or the Subsidiaries or
Affiliates of the Company free from undue concern about inappropriate claims for
damages arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.

 



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:
     1. Definitions.
          (a) Affiliate. For purposes of this Agreement, “Affiliate” of the
Company means any corporation, partnership, limited liability company, joint
venture, trust or other enterprise in respect of which Indemnitee is or was or
will be serving as a director, officer, trustee, manager, member, partner,
employee, agent, attorney, consultant, member of the entity’s governing body
(whether constituted as a board of directors, board of managers, general partner
or otherwise), fiduciary, or in any other similar capacity at the request,
election or direction of the Company, and including, but not limited to, any
employee benefit plan of the Company or a Subsidiary or Affiliate of the
Company.
          (b) Expenses. For purposes of this Agreement, “Expenses” means all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements, and other
out-of-pocket costs), paid or incurred by Indemnitee in connection with either
the investigation, defense or appeal of, or being a witness in a Proceeding (as
defined below), or establishing or enforcing a right to indemnification under
this Agreement, Section 145 or otherwise; provided, however, that Expenses shall
not include any judgments, fines, penalties, ERISA excise taxes or penalties or
amounts paid in settlement of a Proceeding.
          (c) Indemnifiable Event. For purposes of this Agreement,
“Indemnifiable Event” means any event or occurrence related to Indemnitee’s
service for the Company or any Subsidiary or Affiliate as an Indemnifiable
Person (as defined below), or by reason of anything done or not done, or any act
or omission, by Indemnitee in any such capacity.
          (d) Indemnifiable Person. For the purposes of this Agreement,
“Indemnifiable Person” means any person who is or was a director, officer,
employee, attorney, trustee, manager, member, partner, consultant, member of an
entity’s governing body (whether constituted as a board of directors, board of
managers, general partner or otherwise) or other agent or fiduciary of the
Company or a Subsidiary or Affiliate of the Company.
          (e) Independent Counsel. For purposes of this Agreement, “Independent
Counsel” means legal counsel that has not performed services for the Company or
Indemnitee in the five years preceding the time in question and that would not,
under applicable standards of professional conduct, have a conflict of interest
in representing either the Company or Indemnitee.
          (f) Other Liabilities. For purposes of this Agreement, “Other
Liabilities” means any and all liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, and amounts paid in settlement and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any such judgments, fines, penalties, ERISA (or other benefit plan
related) excise taxes or penalties, or amounts paid in settlement).

2



--------------------------------------------------------------------------------



 



          (g) Proceeding. For the purposes of this Agreement, “Proceeding” means
any threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative, legislative or any other type
whatsoever, formal or informal, including any arbitration or other alternative
dispute resolution and including any appeal of any of the foregoing.
          (h) Subsidiary. For purposes of this Agreement, “Subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owed
directly by the Company.
     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an Indemnifiable Person in the capacity or capacities in which
Indemnitee currently serves the Company as an Indemnifiable Person, and any
additional capacity in which Indemnitee may agree to serve, until such time as
Indemnitee’s service in a particular capacity shall end according to the terms
of an agreement, the Company’s Certificate of Incorporation or Bylaws, governing
law, or otherwise. Nothing contained in this Agreement is intended to create any
right to continued employment or other form of service for the Company or a
Subsidiary or Affiliate of the Company by Indemnitee.
     3. Mandatory Indemnification.
          (a) Agreement to Indemnify. In the event Indemnitee is a person who
was or is a party to or witness in or is threatened to be made a party to or
witness in any Proceeding by reason of an Indemnifiable Event, the Company shall
indemnify Indemnitee from and against any and all Expenses and Other Liabilities
incurred by Indemnitee in connection with (including in preparation for) such
Proceeding to the fullest extent not prohibited by the provisions of the
Delaware General Corporation Law (“GCL”), as the same may be amended from time
to time (but only to the extent that such amendment permits the Company to
provide broader indemnification rights than the GCL permitted prior to the
adoption of such amendment).
          (b) Exception for Amounts Covered by Insurance and Other Sources.
Notwithstanding the foregoing, the Company shall not be obligated to indemnify
Indemnitee for Expenses or Other Liabilities of any type whatsoever (including,
but not limited to judgments, fines, penalties, ERISA excise taxes or penalties
and amounts paid in settlement) to the extent such have been paid directly to
Indemnitee (or paid to a third party, on Indemnitee’s behalf) by any directors
and officers insurance maintained by the Company or other indemnity arrangements
with third parties.
     4. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof to which Indemnitee is not entitled by the provisions of the CGL. In any
review or Proceeding to determine the extent of indemnification, the Company
shall bear the burden to establish, by clear and convincing evidence, the lack
of a successful resolution of a particular claim, issue or matter and which
amounts sought in indemnity are allocable to claims, issues or matters which
were not successfully resolved.

3



--------------------------------------------------------------------------------



 



     5. Mandatory Advancement of Expenses. If requested by Indemnitee, the
Company shall advance prior to the final disposition of the Proceeding all
Expenses incurred by Indemnitee in connection with (including in preparation
for) a Proceeding related to an Indemnifiable Event. Indemnitee hereby
undertakes to repay such amounts advanced if, and only if and to the extent
that, it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company under the provisions of this Agreement or the GCL.
The advances to be made hereunder shall be paid by the Company to Indemnitee or
directly to a third party designated by Indemnitee within thirty (30) days
following delivery of a written request therefor by Indemnitee to the Company.
Indemnitee’s undertaking to repay any Expenses advanced to Indemnitee hereunder
shall be unsecured and shall not be subject to the accrual or payment of any
interest thereon.
     6. Notice and Other Indemnification Procedures.
          (a) Notification. Promptly after receipt by Indemnitee of notice of
the commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification or advancement of Expenses
with respect thereto may be sought from the Company under this Agreement, notify
the Company of the commencement or threat of commencement thereof. However, a
failure so to notify the Company promptly following Indemnitee’s receipt of such
notice shall not relieve the Company from any liability that it may have to
Indemnitee except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure.
          (b) Insurance and Other Matters. If, at the time of the receipt of a
notice of the commencement of a Proceeding pursuant to Section 6(a) above, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the issuers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all reasonable action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such insurance policies.
          (c) Assumption of Defense. In the event the Company shall be obligated
to advance the Expenses for any Proceeding against Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein. Following delivery of written notice to
Indemnitee of the Company’s election to assume the defense of such Proceeding,
the approval by Indemnitee (which approval shall not be unreasonably withheld)
of counsel designated by the Company and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees and expenses of counsel subsequently incurred by Indemnitee with
respect to the same Proceeding. If (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee shall have
notified the Board in writing that Indemnitee has reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company fails to employ counsel to
assume the defense of such Proceeding, the fees and expenses of Indemnitee’s
counsel shall be subject to indemnification and/or advancement pursuant to the
terms of this Agreement. Nothing herein shall prevent Indemnitee from employing
counsel for any such Proceeding at Indemnitee’s expense.

4



--------------------------------------------------------------------------------



 



          (d) Settlement. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent. Neither the
Company nor any Subsidiary or Affiliate of the Company shall enter into a
settlement of any Proceeding that might result in the imposition of any Expense,
Other Liability, penalty, limitation or detriment on Indemnitee, whether
indemnifiable under this Agreement or otherwise, without Indemnitee’s written
consent. Neither the Company nor Indemnitee shall unreasonably withhold consent
from any settlement of any Proceeding.
     7. Determination of Right to Indemnification.
          (a) Success on the Merits or Otherwise. To the extent that Indemnitee
has been successful on the merits or otherwise in defense of any Proceeding
referred to in Section 3(a) above or in the defense of any claim, issue or
matter described therein, the Company shall indemnify Indemnitee against
Expenses actually incurred in connection therewith.
          (b) Indemnification in Other Situations. In the event that Section
8(a) is inapplicable, the Company shall also indemnify Indemnitee if he or she
has not failed to meet the applicable standard of conduct for indemnification.
          (c) Forum. Indemnitee shall be entitled to select the forum in which
determination of whether or not Indemnitee has met the applicable standard of
conduct shall be decided, and such election will be made from among the
following:
               (1) Those members of the Board who are Independent Directors even
though less than a quorum;
               (2) By a committee of Independent Directors designated by a
majority vote of Independent Directors, even though less than a quorum; or
               (3) Independent Counsel selected by Indemnitee and approved by
the Board, which approval may not be unreasonably withheld, which counsel shall
make such determination in a written opinion.
               If Indemnitee is an officer or a director of the Company at the
time that Indemnitee is selecting the forum, then Indemnitee shall not select
Independent Counsel as such forum unless there are no Independent Directors or
unless the Independent Directors agree to the selection of independent counsel
as the forum.
The selected forum shall be referred to herein as the “Reviewing Party”.
          (d) As soon as practicable, and in no event later than thirty
(30) days after receipt by the Company of written notice of Indemnitee’s choice
of forum pursuant to Section 7(c) above, the Company and Indemnitee shall each
submit to the Reviewing Party such information as they believe is appropriate
for the Reviewing Party to consider. The Reviewing Party shall arrive at its
decision within a reasonable period of time following the receipt of all such
information from the Company and Indemnitee, but in no event later than thirty
(30) days following the receipt of all such information, provided that the time
by which the Reviewing Party must reach a decision may be extended by mutual
agreement of the Company and

5



--------------------------------------------------------------------------------



 



Indemnitee. All Expenses associated with the process set forth in this
Section 7(d), including but not limited to the Expenses of the Reviewing Party,
shall be paid by the Company.
          (e) Delaware Court of Chancery. Notwithstanding a final determination
by any Reviewing Party that Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, Indemnitee shall have the right to apply to
the Court of Chancery, for the purpose of enforcing Indemnitee’s right to
indemnification pursuant to this Agreement.
          (f) Expenses. The Company shall indemnify Indemnitee against all
Expenses incurred by Indemnitee in connection with any hearing or Proceeding
under this Section 7 involving Indemnitee and against all Expenses and Other
Liabilities incurred by Indemnitee in connection with any other Proceeding
between the Company and Indemnitee involving the interpretation or enforcement
of the rights of Indemnitee under this Agreement unless a court of competent
jurisdiction finds that each of the material claims of Indemnitee in any such
Proceeding was frivolous or made in bad faith.
          (g) Determination of “Good Faith”. For purposes of any determination
of whether Indemnitee acted in “good faith,” Indemnitee shall be deemed to have
acted in good faith if in taking or failing to take the action in question
Indemnitee relied on the records or books of account of the Company or a
Subsidiary or Affiliate of the Company, including financial statements, or on
information, opinions, reports or statements provided to Indemnitee by the
officers or other employees of the Company or a Subsidiary or Affiliate of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or a Subsidiary or Affiliate of the Company, or on information or
records given or reports made to the Company or a Subsidiary or Affiliate of the
Company by an independent certified public accountant or by an appraiser or
other expert selected by the Company or a Subsidiary or Affiliate of the
Company, or by any other person (including legal counsel, accountants and
financial advisors) as to matters Indemnitee reasonably believes are within such
other person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In connection with any
determination as to whether Indemnitee is entitled to be indemnified hereunder,
or to advancement of expenses, the Reviewing Party or court shall presume that
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification or advancement of Expenses, as the case may be, and the burden
of proof shall be on the Company to establish, by clear and convincing evidence,
that Indemnitee is not so entitled. The provisions of this Section 7(g) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which Indemnitee may be deemed to have met the applicable standard of conduct
set forth in this Agreement. In addition, the knowledge and/or actions, or
failures to act, of any other person serving the Company or a Subsidiary or
Affiliate of the Company as an Indemnifiable Person shall not be imputed to
Indemnitee for purposes of determining the right to indemnification hereunder.
8. Exceptions. Any other provision herein to the contrary notwithstanding,
          (a) Claims Initiated by Indemnitee. The Company shall not be obligated
pursuant to the terms of this Agreement to indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except (1) with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement, any other statute or law, as permitted under Section 145,

6



--------------------------------------------------------------------------------



 



or otherwise, (2) where the Board has consented to the initiation of such
Proceeding, or (3) with respect to Proceedings brought to discharge Indemnitee’s
fiduciary responsibilities, whether under ERISA or otherwise, but such
indemnification or advancement of Expenses may be provided by the Company in
specific cases if the Board finds it to be appropriate; or
          (b) 16(b) Actions. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee on account of any suit in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law; or
          (c) Unlawful Indemnification. The Company shall not be obligated
pursuant to the terms of this Agreement to indemnify Indemnitee for Other
Liabilities if such indemnification is prohibited by law.
     9. Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate of the Company
as an Indemnifiable Person and Indemnitee’s rights hereunder shall continue
after Indemnitee has ceased serving the Company or a Subsidiary or Affiliate of
the Company as an Indemnifiable Person and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.
     10. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.
     11. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) and except as expressly provided herein, no such waiver shall
constitute a continuing waiver.
     12. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
     13. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and a

7



--------------------------------------------------------------------------------



 



receipt is provided by the party to whom such communication is delivered,
(ii) if mailed by certified or registered mail with postage prepaid, return
receipt requested, on the signing by the recipient of an acknowledgement of
receipt form accompanying delivery through the U.S. mail, (iii) personal service
by a process server, or (iv) delivery to the recipient’s address by overnight
delivery (e.g., FedEx, UPS or DHL) or other commercial delivery service.
Addresses for notice to either party are as shown on the signature page of this
Agreement, or as subsequently modified by written notice complying with the
provisions of this Section 13. Delivery of communications to the Company with
respect to this Agreement shall be sent to the attention of the Company’s
General Counsel.
     14. No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee’s rights under 7(e) of
this Agreement shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has failed to meet any particular standard of conduct or did not
have any particular belief or is not entitled to indemnification under
applicable law or otherwise.
     15. Survival of Rights. The rights conferred on Indemnitee by this
Agreement shall continue after Indemnitee has ceased to serve the Company or a
Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
inure to the benefit of Indemnitee’s heirs, executors and administrators.
     16. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
     17. Specific Performance, Etc. The parties recognize that if any provision
of this Agreement is violated by the Company, Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute Proceedings,
either in law or at equity, to obtain damages, to enforce specific performance,
to enjoin such violation, or to obtain any relief or any combination of the
foregoing as Indemnitee may elect to pursue.
     18. Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

8



--------------------------------------------------------------------------------



 



     19. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.
     20. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
with Delaware.
     21. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.

9



--------------------------------------------------------------------------------



 



          The parties hereto have entered into this Indemnity Agreement
effective as of the date first above written.

                          TRANSFORMA ACQUISITION GROUP INC.
 
               
 
      By:        
 
         
 
   
 
      Its:        
 
         
 
   
 
                        INDEMNITEE:
 
               
 
                             
 
               
 
               
 
  Address:                          
 
                             

10